Citation Nr: 0829859	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  04-30 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for total laryngectomy, 
right modified radical neck dissection, left selective neck 
dissection, primary type TP6, right thyroid lobectomy, status 
post squamous cell carcinoma with history of prior removal of 
nodule from the larynx, as a result of exposure to ionizing 
radiation (hereinafter, referred to as "larynx cancer").

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-operative lung 
cancer, as a result of exposure to ionizing radiation.

REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The veteran served on active duty from January 1954 to 
December 1955.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a May 2003 rating decision of 
the Department of Veterans Affairs (VA), Cleveland, Ohio, 
Florida regional office (RO).  The claims folder was 
subsequently transferred to the Columbia, South Carolina, RO.

In September 2005, the veteran presented testimony before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.

In February 2006, the Board denied the veteran's service 
connection claims for lung cancer, and larynx cancer, both 
claimed as due to in-service radiation exposure, as well as a 
service connection claim for residuals of dental fillings, 
for compensation purposes.  The veteran subsequently appealed 
the decision to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a Memorandum Decision, 
the Court, in a January 2008 Judgment, vacated the February 
2006 Board determinations that declined to reopen service 
connection claims for lung cancer, and larynx cancer, and 
remanded those issues for further action.  The veteran 
limited his arguments to the Court to the lung cancer and 
larynx claims.  The Court therefore considered the issue of 
service connection for a dental condition to be abandoned.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2007).

In this decision, the Board reopens the veteran's service 
connection claims for lung cancer, and larynx cancer, claimed 
as due to in-service exposure to radiation.  The reopened 
issues are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.	


FINDINGS OF FACT

1.  In a decision dated in December 1999, the Board denied 
the veteran entitlement to service connection for lung cancer 
and for total laryngectomy, right modified radical neck 
dissection, left selective neck dissection, primary type TP6, 
right thyroid lobectomy, status-post squamous cell carcinoma 
with history of prior removal of nodule from the larynx, 
claimed as due to radiation exposure; the veteran did not 
appeal following notice of the decision, and that decision 
became final.

2.  Evidence received since the December 1999 rating decision 
that denied the service connection claims for lung cancer and 
larynx cancer, claimed as due to in-service radiation 
exposure, is new and material, and the veteran's service 
connection claims for pertinent disabilities are reopened. 


CONCLUSIONS OF LAW

1.  The RO's December 1999 denial of service connection for 
lung cancer and for total laryngectomy, right modified 
radical neck dissection, left selective neck dissection, 
primary type TP6, right thyroid lobectomy, status post 
squamous cell carcinoma with history of prior removal of 
nodule from the larynx, due to radiation exposure, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999); currently, 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  

2.  New and material evidence has been received subsequent to 
the December 1999 rating decision, and the veteran's service 
connection claims for cancers of the lung and larynx are 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
veteran's new and material evidence claims, the Board 
concludes that the VCAA does not preclude the Board from 
adjudicating this portion of the veteran's claims.  This is 
so because the Board is taking action favorable to the 
veteran by reopening his service connection claims for lung 
cancer, and larynx cancer.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority. 38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

By rating decision in December 1999, the St. Petersburg, 
Florida, RO denied entitlement to service connection for lung 
cancer and for total laryngectomy, right modified radical 
neck dissection, left selective neck dissection, primary type 
TP6, right thyroid lobectomy, status-post squamous cell 
carcinoma with history of prior removal of nodule from the 
larynx, due to radiation exposure.  (Service connection for 
cancer of the larynx had also previously been denied in a 
final November 1994 rating decision.)

The veteran did not appeal the December 1999 rating decision, 
and it therefore became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently, 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2007).  Because the December 1999 
decision is final, the veteran's current claims of service 
connection may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

When the claim was previously before the RO in December 1999, 
the evidence of record consisted of the veteran's service 
medical records, including his separation medical examination 
that reported a normal lungs, throat, and thyroid examination 
on his separation from service.  The record also included the 
veteran's assertions that he was exposed to radiation in an 
area contaminated by the Bikini atomic tests in 1955.  Those 
records also reflect that the veteran was first diagnosed 
with cancer of the larynx and thyroid in 1994, and lung 
cancer in 1998.  However, the claim failed because (1) the 
record did not demonstrate that the veteran was exposed to 
ionizing radiation during service, and (2) his cancers did 
not manifest until many years after the veteran had completed 
his military service, with no relationship shown to service.

On review, the Board finds that the veteran has submitted new 
and material evidence since the December 1999 rating decision 
to reopen his service connection claims for lung cancer, and 
larynx cancer, both claimed as due to radiation exposure.  

Significantly, the veteran, in a March 2002 statement, 
indicated that he was exposed to radiation at Bikini and 
Enewetak in the Marshall Islands.  He also submitted several 
articles regarding the fallout from the atomic tests in the 
Marshall Islands and subsequent negative health effects on 
the native population.  The veteran also testified in 
September 2005 with regard to his duties while temporarily 
stationed on Enewetak and his occupational history subsequent 
to his military service.  The newly received statements and 
testimony provide more specificity with regard to the claimed 
radiation exposure and were not considered by the RO in 
December 1999.  Moreover, presuming the veteran's statements, 
testimony and submitted articles credible for the purpose of 
reopening the claims, such evidence raises a reasonable 
possibility that the veteran's lung cancer and larynx cancer 
are related to an in-service exposure to ionizing radiation.  
The new evidence, either by itself or when considered with 
the previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claims.  38 C.F.R. § 3.156 
(2007).  Therefore, the evidence is considered new and 
material for the purpose of reopening the service connection 
claims for lung cancer, and larynx cancer.  Accordingly, the 
service connection claims for lung cancer and larynx cancer 
are reopened.

	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has been received to reopen a 
service connection claim for lung cancer, claimed as due to 
in-service radiation exposure; to that extent, the claim is 
allowed.

New and material evidence has been received to reopen a 
service connection claim for larynx cancer, claimed as due to 
in-service radiation exposure; to that extent, the claim is 
allowed.


REMAND

The Board, herein, has reopened the veteran's service 
connection claims for lung cancer, and larynx cancer.  Prior 
to analyzing the claims on the merits, the Board finds that 
further development is necessary.

As noted the veteran asserts that his lung cancer and larynx 
cancers are related to in-service radiation exposure.  He was 
assigned temporarily to a detachment on Enewetak from August 
21 to December 29, 1955.  He states that he was at Enewetak 
and Bikini after Operation CASTLE (after the H-bomb test), 
and reported the negative health effects on islanders and 
others exposed to radiation.   

In his March 2002 statement, the veteran indicated that, 
after Operation CASTLE, his detachment handled materials in 
and out of Enewetak.  The veteran testified in September 2005 
about his job on Enewetak, which reportedly included the 
loading material and equipment used for Operation Castle in 
1954.  On his substantive appeal, he indicated that the 
materials that he loaded had signs on them that read 
"Radioactive Area Caution." 

The National Research Council (NRC) published a report on May 
8, 2003, that found the methods used by the DTRA to calculate 
reconstructed dose estimates required under 38 C.F.R. §3.311, 
while generally valid for estimating average dose exposure, 
used methodology to calculate upper-bound doses for both 
external and inhaled exposures which often underestimated 
exposure and was highly uncertain.

In light of the NRC's May 2003 report, the Board finds that 
the RO should again request from the Defense Threat Reduction 
Agency (DTRA) a dose estimate, if any.  Also, an opinion from 
the VA Under Secretary for Health and submission of the 
opinion to the Under Secretary for Benefits for review, 
pursuant to 38 C.F.R. § 3.311, has not been requested.  The 
Board finds that such a referral is warranted in this case.   

Accordingly, the case is REMANDED for the following action:

1.   The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his service connection claims for total 
laryngectomy, right modified radical neck 
dissection, left selective neck 
dissection, primary type TP6, right 
thyroid lobectomy, status-post squamous 
cell carcinoma with history of prior 
removal of nodule from the larynx, and 
post-operative lung cancer, both claimed 
as a result of exposure to ionizing 
radiation.  

 (b) Notify the veteran of the 
information and evidence he is 
responsible for providing; and 

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency.

The notice letter should advise the 
veteran of the evidence required to 
support a claim for a disability due to 
ionizing radiation exposure.  

2.   The RO should again request a dose 
estimate from the DTRA.  The information 
contained in the letter to DTRA should 
include the regulation under which the 
request is made (38 C.F.R. § 3.311); the 
veteran's name, address and phone number; 
the veteran's branch of service and 
service number; the veteran's social 
security number; the veteran's 
organization or unit of assignment at the 
time of exposure; dates of assignment at 
the radiation-risk activity; the articles 
regarding the radiation fall-out after 
Operation CASTLE and the negative health 
effects on the native population; a copy 
of the September 2005 videoconference 
hearing transcript and the veteran's 
statements (regarding his description of 
duties he had in Enewetak and 
occupational history after service); and 
a description of the disease claimed, to 
include the location of all tumors.  

2.  Thereafter, the veteran's claims 
folder, including the articles regarding 
the radiation fall-out after Operation 
CASTLE and the negative health effects on 
the native population, and any dose 
estimates received from DTRA, should be 
referred to the Under Secretary for 
Health for an opinion to the Under 
Secretary for Benefits as to whether it 
is likely, unlikely, or at least as 
likely as not, or that there is no 
reasonable possibility, that the 
veteran's lung and larynx cancer are due 
to exposure to ionizing radiation in 
service.  

If required, the Under Secretary for 
Benefits should consider whether an 
opinion from an outside consultant is 
necessary to address this claim, per 38 
C.F.R. § 3.311(d).

3.  The veteran and his representative 
should be informed of the 
findings/determination of the Under 
Secretary for Benefits and, in this 
regard, they should be provided copies of 
any reports, medical opinions, and 
determinations made in connection with 
this referral.

4. Thereafter, readjudicate the issues on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with 
the claims file since the last 
supplemental statement of the case. The 
veteran and his representative should be 
afforded the applicable time period in 
which to respond.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


